DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  See the checked box on page 4 of the ADS filed 2/7/2020, and page 2 of the Application Filing Receipt mailed 5/12/2020.
This action is in response to the amendment, filed 8/30/2021, in which claim 4 was amended.  Claims 1-4 are pending and under consideration.
Applicant’s arguments have been thoroughly reviewed, but are not persuasive for the reasons that follow.  Any rejections and objections not reiterated in this action have been withdrawn.  This action is FINAL.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/750,454, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 The ‘454 application fails to disclose a barcode comprising a molecular identifier as claimed in claim 4.
Claim 4 has an effective filing date of 1/9/2014, which is the filing date of PCT/IB2014/058153.

Specification
The disclosure is objected to because of the following informalities:
In the reply filed 8/30/2021, the specification was amended to assert that the sequencing listing created on May 5, 2020 was “submitted concurrently with the filing of this application.”  This application was filed on February 7, 2020.  Thus, this assertion is incorrect, and the phrase “submitted concurrently with the filing of this application” should be deleted.  
Appropriate correction is required.

Response to Arguments - 35 USC § 112
	The rejection of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment to the claim in the reply filed 8/30/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimshony et al (Cell Reports, Vol. 2, No. 3, pages 666-673, including pages 1/9-9/9 of Supplemental Information document S1, September 2012, publicly available 8/30/2012, cited as references 26 and 27 on the IDS filed 5/14/2020; see the entire reference).  This rejection was made in the Office action mailed 4/30/2021.
Hashimshony et al teach a method for preparing a cell for transcriptome sequencing (e.g., Abstract).  Hashimshony et al teach the method comprising the steps of (i) incubating a plurality of RNA molecules present in a lysate of an individual cell with a primer comprising an anchored polyT, a unique barcode (cell barcode), a 5’ Illumina adapter, and a T7 promoter, where different unique barcodes are used for different cells, to allow the primer to anneal, and incubating with a reverse transcriptase (ArrayScript) to synthesize single stranded cDNA from the RNA; (ii) synthesizing a complementary sequence (i.e., second strand cDNA) to the single stranded DNA to generate a double stranded DNA molecule; (iii) pooling the double stranded cDNA and incubating the pooled double stranded DNA with T7 RNA polymerase under conditions that allow synthesis of amplified RNA from the double stranded cDNA; (iv) fragmenting the amplified RNA into fragmented RNA molecules to about 500 bp, where the distribution includes fragments of about 200 nucleotides; (v) incubating the fragmented RNA with a T4 RNA ligase and an Illumina 3’ adapter (RA3) to extend the RNA molecules; and (vi) incubating the extended 

Response to Amendment – Declaration of Ido Amit
The Declaration under 37 CFR 1.130(a) or 37 CFR 1.130(b) filed 8/30/2021 is insufficient to overcome the rejection of claim 1 based upon the application of the Hashimshony reference under 35 U.S.C. 102(a)(1) as set forth in the last Office action because:
The declaration does not establish that the disclosure was made by the inventor or a joint inventor, or the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor.
The declaration does not establish that the subject matter disclosed had, before such disclosure was made or before such subject matter was effectively filed, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.  The declaration does not provide evidence that the reduction to practice was made public.  
The declaration contains research notes that do not establish that the rejection has been overcome under one of the exception provisions of 35 U.S.C. 102(b)(1) or 35 U.S.C. 102(b)(2).

Response to Arguments - 35 USC § 102
Applicant's arguments filed 8/30/2021 have been fully considered but they are not persuasive.

This argument is not found persuasive.  The instant application was filed under the first inventor to file provisions of the AIA .  See the checked box on page 4 of the ADS filed 2/7/2020, and page 2 of the Application Filing Receipt mailed 5/12/2020.  Accordingly, one cannot use a Declaration under pre-AIA  37 CFR 1.131 to show that the joint inventors were the first to invent.  The filed declaration is not an effective declaration under 37 CFR 1.130(a) or 37 CFR 1.130(b).  See MPEP § 717.
Thus, the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimshony et al (Cell Reports, Vol. 2, No. 3, pages 666-673, including pages 1/9-9/9 of Supplemental Information document S1, September 2012, publicly available 8/30/2012, cited as references 26 and 27 on the IDS filed 5/14/2020; see the entire reference).  This rejection was made in the Office action mailed 4/30/2021.
The teachings of Hashimshony et al are described above and applied as before.
Hashimshony et al do not teach the method where the single cells are derived from a single tissue.
However, Hashimshony et al teach that the procedure can be applied to many cells in parallel, where the cells are obtained from a complex tissue (e.g., Abstract; page 671, left column, 1st and 2nd full paragraphs).  Hashimshony et al teach the method where different unique barcodes are used for different cells, such that the cell barcode indicates the identity of the cells (e.g., paragraph bridging pages 666-667; page 671, paragraph bridging columns; Fig. 1A).  Hashimshony et al exemplify repeating the procedure on single cells derived from C. elegans blastomeres, which are closely related cells, as a proof of principle that the procedure can be carried out in future applications involving the analysis of cells from complex tissues (e.g., page 671, left column, 1st and 2nd full paragraphs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hashimshony et al to include the selection of cells from a single tissue.  Hashimshony et al suggest the application of the method to transcriptomic analysis of complex tissues containing populations of diverse cell types (e.g., Abstract; page 671, left column, 1st and 2nd full paragraphs).  Based upon the exemplification of the protocol on mammalian cells and nematode embryonic blastomeres (e.g., pages 668-670; nd full paragraph) by Hashimshony et al as a proof of concept, one would have had a reasonable expectation of success in applying the method to single cells obtained from a single tissue.  
One would have been motivated to make such a modification in order to receive the expected benefit of using a sensitive, accurate, and reproducible single-cell transcriptomics method (e.g., page 671, left column, 2nd full paragraph) to study individual cells of a complex tissue.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimshony et al (Cell Reports, Vol. 2, No. 3, pages 666-673, including pages 1/9-9/9 of Supplemental Information document S1, September 2012, publicly available 8/30/2012, cited as references 26 and 27 on the IDS filed 5/14/2020; see the entire reference) as applied to claims 1 and 2 above, and further in view of Tang et al (Nucleic Acids Research, Vol. 41, No. 3, e44, 2013, published online 11/24/2012, printed as pages 1/12-12/12, cited as reference 36 on the IDS filed 5/14/2020; see the entire reference).  This rejection was made in the Office action mailed 4/30/2021.
The teachings of Hashimshony et al are described above and applied as before.
Hashimshony et al do not teach the method where the synthesized single stranded DNA molecules are pooled prior to generating a double strand DNA molecule.
Tang et al teach that samples can be pooled once a barcode is introduced, and it is preferable to introduce the barcode and pool samples early in order to save money and time (e.g., page 2/12, left column).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hashimshony et al to include the early 
One would have been motivated to make such a modification in order to receive the expected benefit of saving time and money as taught by Tang et al.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimshony et al (Cell Reports, Vol. 2, No. 3, pages 666-673, including pages 1/9-9/9 of Supplemental Information document S1, September 2012, publicly available 8/30/2012, cited as references 26 and 27 on the IDS filed 5/14/2020; see the entire reference) in view of Wang et al (WO 2013/173394 A2, cited as reference 11 on the IDS filed 5/14/2020; see the entire reference).  This rejection was made in the Office action mailed 4/30/2021 and has been rewritten to address the amendment to claim 4.
The teachings of Hashimshony et al are described above and applied as before.
Hashimshony et al do not teach method where the barcode sequence further comprises a molecular identifier.
Wang et al teach attaching a primer binding site for a universal primer and a unique molecular identifier (UMI) to a target polynucleotide using a reverse transcription reaction (e.g., paragraphs [0009]-[0011] and [0021]).  Wang et al teach that the resulting molecules may be sequenced (e.g., paragraph [0012]).  Wang et al teach that the UMIs may be used to give an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hashimshony et al to include the unique molecular identifier taught by Wang et al in the poly(T) primer barcode for reverse transcription.  Wang et al teach it is within the ordinary skill in the art to include the unique molecular identifier in a reverse transcription reaction.  
One would have been motivated to make such a modification in order to receive the expected benefit of providing a unique molecular identifier in the reverse transcribed molecule to serve as an accurate assessment of the number of targets in the sample as taught by Wang et al.  

Response to Arguments - 35 USC § 103
With respect to the rejections of claim 2 under 35 U.S.C. 103 as being unpatentable over Hashimshony et al; claim 3 under 35 U.S.C. 103 as being unpatentable over Hashimshony et al, and further in view of Tang et al; and claim 4 under 35 U.S.C. 103 as being unpatentable over Hashimshony et al in view of Wang et al, Applicant's arguments filed 8/30/2021 have been fully considered but they are not persuasive.
The response asserts that the rejections have been overcome, because the Hashimshony reference is not prior art.  
This argument is not found persuasive for the reasons given in response to the Declaration and rejection under 35 U.S.C. 102(a)(1).  
Thus, the rejections are maintained.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699